      Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 1 of 51 - Page ID#: 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                  Lexington Division

 VAPOR TECHNOLOGY ASSOCIATION,                   )
 1201 Pennsylvania Avenue, N.W., Suite 530       )
 Washington, DC 20004,                           )
                                                 )
       and                                       )
                                                 )
 VAPOR STOCKROOM, LLC,                           )
 2428 Palumbo Drive, Suite 110                   )
 Lexington, KY 40509,                            )
                                                 )
                       Plaintiffs,               )
                                                 )   Case No. ________________
 v.                                              )
                                                 )
 U.S. FOOD AND DRUG ADMINISTRATION,              )
 NORMAN E. SHARPLESS, M.D., Acting               )
 Commissioner for Food and Drugs,                )
 10903 New Hampshire Avenue                      )
 Silver Spring, Maryland 20903,                  )
                                                 )
       and                                       )
                                                 )
 U.S. DEPARTMENT OF HEALTH AND                   )
 HUMAN SERVICES,                                 )
 ALEX AZAR,                                      )
 Secretary of Health and Human Services,         )
 200 Independence Avenue, S.W.                   )
 Washington, D.C. 20201,                         )
                                                 )
                       Defendants.               )



                              VERIFIED COMPLAINT
                      (PRELIMINARY INJUNCTION REQUESTED)

         Plaintiffs Vapor Technology Association (“VTA”) and Vapor Stockroom, LLC (“Vapor

Stockroom”), for their Complaint against the United States Food and Drug Administration,

Norman E. Sharpless, M.D., Acting Commissioner for Food and Drugs (collectively, “FDA”), the
   Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 2 of 51 - Page ID#: 2



United States Department of Health and Human Services, and Alex Azar, Secretary of the

Department of Health and Human Services (collectively, "HHS"), hereby state as follows:

                                 NATURE OF THE ACTION

       1.      This is an action seeking a declaratory judgment and a preliminary and permanent

injunction requiring FDA to: (a) establish a proposed and final rule governing the submission of

pre-market tobacco applications (“PMTAs”) for vapor products pursuant to Section 910 of the

federal Food, Drug and Cosmetic Act, as amended by the Family Smoking Prevention and

Tobacco Control Act, 21 U.S.C. § 387j, pursuant to a mandatory notice-and-comment rulemaking

process; (b) set a reasonable, non-arbitrary deadline for the filing of PMTAs pursuant to the

finalized rule after notice and opportunity for public comment; and (c) refrain from taking

enforcement action against any vapor products on the U.S. market as of August 8, 2016, until the

new filing deadline for PMTAs. Such relief is necessitated by FDA’s failure to establish what are,

by FDA’s own admissions, the necessary “rules of the road” and foundational regulations for the

PMTA regulatory pathway in the face of its repeatedly and arbitrarily shifting deadlines—from

August 8, 2018, to August 8, 2022, to August 8, 2021 (for a large segment of vapor products), and,

finally, to a much earlier deadline of May 11, 2019—for the submission of PMTAs for the over-

three million vapor products currently on the market

       2.      Through this action, Plaintiffs seek to enjoin FDA from improperly and

simultaneously both abdicating and exceeding its statutorily delegated authority by engaging in

regulation by litigation instead of the mandatory notice-and-comment procedure required by the

Administrative Procedure Act, 5 U.S.C. § 553, and, in so doing, depriving industry stakeholders,

including Plaintiffs, of their statutory and constitutional rights to meaningfully participate in a




                                                2
   Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 3 of 51 - Page ID#: 3



regulatory process that, if carried out unlawfully, will close thousands of U.S. small businesses

and cause tens of thousands of workers to become unemployed. .

       3.      Plaintiffs’ complaint is necessitated in part by FDA’s arbitrary, unfounded, and

wholly superfluous proposal to another district court of a revised deadline for the filing of

PMTAs—which are complex, multi-year, multi-million dollar undertakings—for all vapor

products currently legally present on the U.S. market that is some twenty-seven (27) months

earlier than the deadline announced by FDA in August 2017 and upon which industry

stakeholders, including Vapor Stockroom and the VTA’s other members, have reasonably relied

since that time.

       4.      Since August 8, 2016, FDA has set five different deadlines for the submission of

pre-market tobacco applications. Initially, FDA required that such applications be filed in two

years, by August 8, 2018. Then, in May 2017, FDA extended the deadline until November 8,

2018. Just a few months later, in July 2017, FDA extended the deadline until August 8, 2022, to

allow time for its Center for Tobacco Products to provide the “rules of the road” to industry

stakeholders regarding such applications. In March 2019, FDA then announced it would take

enforcement action against certain companies which did not file PMTAs on or before August 8,

2021, thereby shortening the deadline by a full year for vapor products that are not tobacco-,

menthol-, or mint-flavored. Finally, only three months later, in June 2019, FDA stunned the

industry by asking a district court to grossly accelerate the PMTA deadline by twenty-seven

months to May 11, 2020, for all vapor products. FDA failed to give any notice to the public,

including industry stakeholders, or to allow public comment prior to proposing the grossly

accelerated deadline.




                                               3
   Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 4 of 51 - Page ID#: 4



       5.      The one constant behind for these ever-shifting deadlines has been the FDA’s

failure or refusal to establish definitive “rules of the road” for acceptable PMTA applications.

Throughout 2016, 2017, 2018 and 2019, FDA publicly and repeatedly told all stakeholders that

FDA did not have the rules, guidance, and standards in place for companies to move forward with

PMTA application submissions. These statements came in the form of major press conferences

held by then-Commissioner Gottlieb, FDA press releases, and, as recently as February 27, 2019,

sworn testimony from Commissioner Gottlieb before Congress stating that the PMTA deadline

had been extended because the FDA had not laid out the rules of the road.

       6.      Despite having more than three years to do so, FDA has failed to publish even a

draft, much less final, regulation specifying what must be included in all-important PMTAs for

vapor products. Instead, FDA has only put forward a single non-binding PMTA guidance

document, the final version of which was published on June 11, 2019—just one day before FDA

asked the district court to impose only a ten-month deadline for companies to comply.

Unfortunately, the final guidance document contains significant changes regarding recommended

product testing from the draft version published earlier and fails to definitively specify what

evidence is or is not required for an acceptable PMTA.

       7.      For all those manufacturers who in good faith waited to commence work on their

PMTAs in reliance on FDA’s multiple promises of further guidelines by way of a rule governing

PMTAs, the ten-month period remaining to submit complete PMTAs is now not attainable.

Despite there being thousands of manufacturers and millions of vapor products on the U.S. market,

there are only five to six appropriately qualified and credentialed laboratories available to conduct

the extensive aerosol testing for harmful and potentially harmful constituents (“HPHCs”) that FDA

recommends. Upon information and belief, none of these laboratories currently have in place



                                                 4
   Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 5 of 51 - Page ID#: 5



independently validated testing methodologies to test for all of the new HPHCs that FDA just

announced on June 11, 2019. Indeed, for certain HPHCs, the limitations of current laboratory

technology dictate that the minimum limits of detection exceed the threshold levels of concern that

FDA has specified should be referenced. Further, per industry standards, product stability and

shelf life testing must take 12 months or more. The clinical studies that FDA recommends also

cannot be concluded in fewer than 12 months and are more likely to take well in excess of one

year. Further, the few appropriately qualified laboratories in the United States to undertake such

clinical studies do not have availability to even start until the last quarter of this year.

        8.      As a result of FDA’s arbitrary and capricious proposal of a new ten-month deadline,

Vapor Stockroom and the VTA’s other members face the immediate conundrum of whether to: (i)

spend millions of dollars on PMTAs for which FDA has admittedly not yet established the “rules

of the road” by way of a finalized regulation and which will, of necessity, be impossible to

complete by the filing deadline of May 11, 2020; or, alternatively, (ii) wait for additional

regulations from FDA that may or may not be forthcoming and run the risk that FDA will treat

their products as adulterated under 21 U.S.C. § 387b(6)(A) and take enforcement action to remove

them from the market after May 11, 2020.

        9.      Both preliminary and permanent injunctive relief (a) requiring FDA to propose and

finalize a rule governing the submission of PMTAs, (b) requiring FDA to set a reasonable deadline

for the filing of PMTAs pursuant to the finalized rule after notice and public comment, (c)

prohibiting FDA from taking enforcement action against any vapor products on the U.S. market

as of August 8, 2016, until after the new filing deadline for PMTAs is required, and (d) prohibiting

FDA from taking enforcement action based on the May 2020 deadline.                      Absent prompt

intervention by the Court, the overwhelming majority of the vaping industry, including over



                                                    5
   Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 6 of 51 - Page ID#: 6



160,000 jobs at small- and medium-sized businesses, will be destroyed. Further, many former

smokers will likely revert back to the use of more harmful combustible cigarettes. As FDA itself

has observed, such a precipitous mass market exit “needs to be avoided it at all possible.”

                                            PARTIES

        10.    The Vapor Technology Association is a national non-profit industry trade

association whose more than 800 members are dedicated to developing and selling high quality

vapor product that provide adult consumers with a safer alternative to traditional combustible

cigarettes.   The VTA’s membership includes manufacturers of aerosolizing apparatuses—

commonly known as vapor devices or e-cigarettes—manufacturers of nicotine-containing e-

liquids, flavorings, and components, as well as wholesales, importers, and e-commerce and brick-

and-mortar retailers. The VTA also counts twenty-seven (27) state-level vapor associations among

its membership. Since its founding, the VTA has been as the forefront of the most critical issues

confronting the vapor industry, including adopting the industry’s first comprehensive set of

marketing standards intended to ensure that vapor products are properly marketed towards adults

only and are not accessible to minors. The VTA’s headquarters are located at 1201 Pennsylvania

Avenue, N.W., Suite 530, Washington, DC 20004.

        11.    In its role as the industry’s leading national trade association representing

companies from every sector of the vapor industry, the VTA has a vital interest in ensuring that

any regulation of vapor products imposed by FDA is consistent with statutory and constitutional

requirements, including the Administrative Procedure Act’s notice and comment requirements

under 5 U.S.C. § 553 and the Fifth Amendment’s Due Process Clause.

        12.    The VTA has standing to bring this suit because (a) its members would otherwise

have standing to sue in their own right; (b) the interests the VTA seeks to protect are germane to



                                                6
   Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 7 of 51 - Page ID#: 7



the organization’s purpose of ensuring the continued availability in the United States of high

quality vapor products to adult consumers that are former smokers; and (c) neither the claims

asserted nor the relief requested require the participation of individual members in the lawsuit.

E.g., United Food & Commercial Workers Union Local 751 v. Brown Grp., Inc., 517 U.S. 544,

552-57 (1996).

       13.       Vapor Stockroom, LLC is a Kentucky limited liability company headquartered at

2428 Palumbo Drive, Suite 110, Lexington, Kentucky 40509. Vapor Stockroom is a manufacturer

of nicotine-containing e-liquids and currently manufactures 40 distinct lines of such products in a

variety of nicotine concentrations, propylene glycol and vegetable glycerin ratios, flavors, and

bottle sizes. Vapor Stockroom employs thirteen individuals and sells its e-liquids in local retail

stores, online, and through distribution to vape shops and tobacco specialty stores nationwide.

Vapor Stockroom is a member of the Vapor Technology Association.

       14.       Defendant United States Food and Drug Administration is a division of Defendant

Department of Health and Human Services. The headquarters and principal place of business of

the FDA is 10903 New Hampshire Avenue, Silver Spring, Maryland 20903. The headquarters and

principal place of business of Defendant HHS is 200 Independence Avenue, S.W., Washington,

D.C. 20201.

       15.       Defendant Norman E. Sharpless, M.D., is the Acting Commissioner of the Food

and Drug Administration and is sued in his official capacity. Defendant Alex Azar is the Secretary

of Health and Human Services and is sued in his official capacity.

                                 JURISDICTION AND VENUE

       16.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343(a),

and 1361. This Court has the authority to grant the declaratory relief requested by Plaintiffs



                                                 7
   Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 8 of 51 - Page ID#: 8



pursuant to 28 U.S.C. §§ 2201 and 2202. The Court also has the authority to hold unlawful and

set aside FDA’s actions pursuant to 5 U.S.C. §§ 702 and 706.

       17.     This Court has personal jurisdiction over Defendants FDA, HHS, Acting

Commissioner Sharpless, and Secretary Azar in their official capacities, as each is an agency or

official of the United States Government.

       18.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(e) as the district

wherein Plaintiff Vapor Stockroom resides.

                                              FACTS

       A.      A Wide Variety of Innovative Vapor Products Provide an Alternative to
               Combustible Cigarettes for Existing Smokers and Hold Great Potential to
               Benefit the Public Health as a Harm Reduction Tool.

       19.     Vapor devices, also known as “electronic cigarettes,” “e-cigarettes,” or “electronic

nicotine delivery systems (ENDS)” are electronic devices that are used to aerosolize a liquid

mixture that contains nicotine (not cannabis or any other active ingredient) by heating it (“e-

liquid”). Once the e-liquid is aerosolized, the user of the vapor device inhales the aerosolized

“vapor” in a manner similar to that of inhaling actual tobacco smoke, but without the fire, flame,

tar, carbon monoxide, ash, stub, or smell associated with traditional cigarettes.

       20.     Vapor devices are handheld technologies that typically consist of a battery,

software, electronics, an atomizer (or heating element), and a fluid-filled cartridge, pod, or empty

reservoir tank. In a so-called “closed system,” either the device itself or interchangeable pods or

cartridges intended for use with that device come pre-filled with a particular type of e-liquid. In a

so-called “open system,” the device will not come pre-filled; rather, the user will separately buy

bottled e-liquid(s) and use them to fill the device’s e-liquid reservoir, or “tank,” with the e-liquid

and nicotine level of her or her choice.



                                                  8
   Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 9 of 51 - Page ID#: 9



       21.     E-liquids are typically made with a mixture of propylene glycol and/or vegetable

glycerin, flavorings, and pharmaceutical grade nicotine. E-liquids are sold to consumers in a range

of nicotine concentrations and flavor combinations for both open and closed systems and in a

variety of bottle sizes for use with open systems. Because e-liquids are sold in varying levels of

nicotine concentrations, including zero nicotine products, users have the option to reduce their

nicotine intake and/or wean themselves off of nicotine entirely.

       22.     Vapor products first became available in the United States in or about 2008. In the

more than ten years since, the vapor product market has become remarkably diverse and has grown

to meet the varied needs and demands of adult consumers, many of which are current or former

smokers. Samples of just a few types of vapor devices and e-liquids are shown below:




       23.     Upon information and belief, to date, well over 3 million unique e-liquids and vapor

devices are registered with the FDA’s Center for Tobacco Products.

       24.     Vapor products also have been the focus of extensive peer-reviewed scientific study

and analysis, with a general resulting consensus. FDA itself acknowledges that such products pose

far lesser risk to the individual than combustible cigarettes and that they hold great potential to

benefit the public health as a harm reduction tool.

       25.     By way of example, evaluations undertaken by the United Kingdom’s

internationally recognized and esteemed Royal College of Physicians from 2014 to 2018

concluded that the potential hazard to health arising from long-term use of vapor products is, at



                                                 9
    Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 10 of 51 - Page ID#: 10



most, five percent (5%) of the comparable harm resulting from the use of traditional combustible

cigarettes.1

        26.       A study conducted at Georgetown University, entitled Potential Deaths Averted in

USA by Replacing Cigarettes with E-Cigarettes and published in the journal Tobacco Control in

2017, concluded that switching from traditional cigarettes to vapor products would prevent

between 1.6 million and 6.6 million premature deaths over ten years in the United States.2

        27.       A comprehensive study of vapor products commissioned by FDA and published by

the National Academies of Sciences, Engineering, and Medicine in January 2018 also confirmed

that vapor products pose substantially less risk than combustible cigarettes, concluding, inter alia,

that:

              “There is conclusive evidence that completely substituting e-cigarettes for combustible
               tobacco cigarettes reduces users’ exposure to numerous toxicants and carcinogens
               present in combustible tobacco cigarettes.”

              “There is substantial evidence that completely switching from regular use of
               combustible tobacco cigarettes to e-cigarettes results in reduced short-term adverse
               health outcomes in several organ systems.”

              “The evidence about harm reduction suggests that across a range of studies and
               outcomes, e-cigarettes pose less risk to an individual than combustible tobacco
               cigarettes.”




1
  Royal College of Physicians Tobacco Advisory Group. Nicotine without smoke: Tobacco harm
reduction, April 2016, available at: https://www.rcplondon.ac.uk/projects/outputs/nicotine-
without-smoke-tobacco-harm-reduction-0.
2
 Levy DT, Borland R, Lindblom EN, Goniewicz ML, Meza R, Holford TR, Yuan Z, Luo Y,
O’Connor R, Niaura R, Abrams DB, 2018 Potential deaths averted in USA by replacing cigarettes
with e-cigarettes. Tob. Control 2018 Jan;27(1):18-25. doi: 10.1136/tobaccocontrol-2017-053759.
Epub 2017 Oct 2.

                                                   10
    Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 11 of 51 - Page ID#: 11



             “Laboratory tests of e-cigarette ingredients, in vitro toxicological tests, and short-term
              human studies suggest that e-cigarettes are likely to be far less harmful that combustible
              tobacco cigarettes.”3

        28.      Further, a randomized clinical study published in the New England Journal of

Medicine on February 14, 2019, concluded that cigarette smokers were almost twice as likely to

quit smoking when using e-cigarettes than when using nicotine replacement therapies such as

lozenges and patches.4 Another study of over 18,000 smokers published in May 2019 found that

those using e-cigarettes as a quitting aid were almost three times more likely to succeeded in their

efforts to quit after 12 months than those using nicotine gums, patches, and lozenges.5

        29.      In the United Kingdom, the National Health Service is promoting vapor products

as a smoking cessation tool and two NHS hospitals have even opened vape shops on their premises

as part of their efforts to eradicate smoking.6

        30.      The Centers for Disease Control reports that the number of smokers as a percentage

of the U.S. population has dropped dramatically from 20.6 percent in 2009,7 when ENDS products




3
 National Academies of Sciences, Engineering, Medicine. 2018. Public Health Consequences of
E-Cigarettes, at 1, 11, 487, 604, 617.
4
 Hajek, Peter, et al., A Randomized Trial of E-Cigarettes versus Nicotine Replacement Therapy.
N. Engl. J. Med. 2019; 380:629-637 DOI: 10.1056/NEJMoa1808779.
5
 Jackson SE, et al., Moderators of Real-World Effectiveness of Smoking Cessation Aids: A
Population Study. Addiction 2019; Vol. 114: 1627-1638; DOI: 10.1111/add.14656.
6
 Laura Donnelly, Vape Shops Open on NHS Hospital Sites, in Bid to Stub Out Smoking, The
Telegraph, (July 9, 2019), available at https://www.telegraph.co.uk/news/2019/07/09/vape-shops-
open-nhs-hospital-sites-bid-stub-smoking.
7
  U.S. Center for Disease Control and Prevention (CDC), Trends in Current Cigarette Smoking
Among High School Students and Adults, United States, 1965–2014, available at
https://www.cdc.gov/tobacco/data_statistics/tables/trends/cig_smoking/index.htm.


                                                   11
    Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 12 of 51 - Page ID#: 12



first gained traction in the United States, to only 14 percent as of 2017.8 Similarly, between June

2018 and June 2019, U.S. cigarette sales volumes fell by more than 10 percent.9

        31.    Despite vapor products’ great potential to benefit public health as a harm reduction

tool, FDA’s recent actions taken in violation of the Administrative Procedure Act’s notice and

comment requirements imminently threaten the continued existence of a robust tobacco

alternatives industry and threaten a return to the day where American smokers’ only option to

satisfy their nicotine cravings is the leading cause of preventable death and disease in the United

States—the combustible cigarette.10

        B.     Vapor Products, Which Do Not Contain Tobacco, Are Disadvantaged Under
               the Tobacco Control Act Compared to More Harmful Combustible Cigarettes
               Because Pre-Market Tobacco Applications Must be Filed for Vapor Products
               Already On the Market.

        32.    In 2009, Congress enacted the Family Smoking Prevention and Tobacco Control

Act (the “TCA” or the “Act”), Pub. L. No. 111-31, 123 Stat. 1776 (2009) (codified at 21 U.S.C.

§§ 387, et seq.). The TCA significantly altered federal regulation of tobacco products by, for the

first time, granting FDA the statutory authority to regulate tobacco products through the addition

of a new Chapter IX to the federal Food, Drug, and Cosmetic Act (“FDCA”), and the creation of

a new “center” within FDA, the Center for Tobacco Products.




8
 CDC Press Release, Smoking is down, almost 38 million American adults still smoke (Jan. 18,
2018); CDC Smoking & Tobacco Use: Fast Facts and Fact Sheets, available at
https://www.cdc.gov/tobacco/data_statistics/fact_sheets/index.htm#fast.
9
 Herzog, B. Nielsen: Tobacco All Channel Data Thru 6/15 – Cig Vol Declines Accelerate, Wells
Fargo Securities. 29 June 2019.
10
    CDC, Current Cigarette Smoking Among Adults in the United States, available at
https://www.cdc.gov/tobacco/data_statistics/fact_sheets/adult_data/cig_smoking/index.htm.
                                                12
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 13 of 51 - Page ID#: 13



       33.       The FDCA, as amended by the TCA, defines a “tobacco product” as “any product

made or derived from tobacco that is intended for human consumption, including any component,

part, or accessory of a tobacco product (except for raw materials other than tobacco used in

manufacturing a component, part, or accessory of a tobacco product).” 21 U.S.C. § 321(rr).

       34.       Under Section 901 of the FDCA, the requirements of the TCA originally applied

only to cigarettes, cigarette tobacco, roll-your-own tobacco, and smokeless tobacco (the

“Originally Regulated Products”). 21 U.S.C. § 387a(b). The TCA’s requirements would only

apply to other products meeting the statutory definition of a “tobacco product” if and when the

Secretary of Health and Human Services “by regulation deems” such products to be “tobacco

products.” Id.

       35.       On May 10, 2016, FDA finalized its so-called “Deeming Rule”11 that, for the first

time, deemed e-liquids containing, and vapor devices containing or intended to be used with,

nicotine derived from tobacco plants to be “tobacco products” under the FDCA’s definition (the

“Newly Deemed Products”). See 81 Fed. Reg. 28,974 – 29,106 (May 10, 2016).

       36.       Through the Deeming Rule, FDA interpreted the definition of a “tobacco product”

so broadly that it also chose to define as a “tobacco product” the electronic components of a vapor

device like lithium-ion batteries, software, and electronic circuitry.        In so doing, FDA

superimposed a regulatory scheme designed for a 19th century agricultural product on to a 21st

century technology.




11
  U.S. Food & Drug Admin., Deeming Tobacco Products To Be Subject to the Federal Food,
Drug, and Cosmetic Act, as Amended by the Family Smoking Prevention and Tobacco Control
Act; Regulations on the Sale and Distribution of Tobacco Products and Required Warning
Statements for Tobacco Products, 81 Fed. Reg. 28,973 (May 10, 2016) (codified at 21 C.F.R. §
1143.1) (hereafter, “Deeming Rule”).

                                                13
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 14 of 51 - Page ID#: 14



       37.     In addition to expanding the definition of a “tobacco product” to an unprecedented

breadth, FDA also intentionally swept into its ambit of authority as many businesses as possible,

regardless of how small and regardless of whether they actually manufacture vapor products when

it defined “manufacturer” so broadly that the term includes even persons who merely assemble or

label prefabricated vapor products. See 21 U.S.C. § 387(20)(A).

       38.     The TCA, as extended to manufacturers of vapor products through the Deeming

Rule, imposed a variety of duties and prohibitions on manufacturers—whether large or small and

whether they manufacture a product or merely assemble and label it—including a complex, multi-

million-dollar, multi-year pre-market tobacco application requirement.

       39.     While the TCA was considered landmark legislation and heralded by public health

groups, the TCA expressly exempted cigarette products on the market as of February 15, 2007,

from the onerous PMTA requirements. All combustible cigarette products were “grandfathered,”

or allowed to remain on the market without any requirement that their manufacturers spend

millions of dollars on PMTA applications.            In stark contrast, no vapor products are

“grandfathered,” and all vapor products are subject to the onerous PMTA process.

       40.     For all new tobacco products that were not on the market as of February 15, 2007,

the date of the Act’s introduction in Congress, and for grandfathered products that were modified

after that date, Section 910 of the FDCA requires obtaining an authorization order from FDA

permitting the marketing of such products (referred to as a “marketing authorization order”) before

such products can be legally sold in the United States. See 21 U.S.C. § 387j.

       41.     The TCA created three pathways to obtaining a marketing authorization order for

non-grandfathered tobacco products: substantial equivalence exemption reports, substantial

equivalence reports, and PMTAs.



                                                14
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 15 of 51 - Page ID#: 15



       42.    The substantial equivalence pathway allows manufacturers of tobacco products to

obtain a marketing authorization order if they can show that the new tobacco product is

“substantially equivalent” to a “grandfathered” tobacco product commercially marketed in the

United States as of February 15, 2007, or a tobacco product that FDA has already determined was

substantially equivalent to such a product. 21 U.S.C. §§ 387e(j)(1)(A)(i). The substantial

equivalence exemption pathway similarly requires reference to a grandfathered predicate tobacco

product. As FDA has publicly stated, the less expensive and less onerous substantial equivalence

pathway is not available to vapor product manufacturers because no grandfathered vapor products

that could serve as the predicate for a substantial equivalence application were marketed in the

United States as of February 15, 2007. See Fed. Reg. at 28990-97.

       43.    The TCA allowed manufacturers of the Originally Regulated Products to continue

marketing their tobacco products that were on the market as of June 22, 2009, when they first

became subject to regulation, and allowed them to “look back” only two and a half years—to

February 15, 2007—for predicate products.12

       44.    Under the Act, manufacturers of Originally Regulated Products, including

combustible cigarettes, were permitted to change existing products and introduce new products

until March 22, 2011, when pre-market and substantial equivalence applications were first due.

See 21 U.S.C. § 387e(j)(2).

       45.    Originally Regulated Products for which applications were filed by March 22,

2011, could remain on the market (subject to compliance with the other provisions of the Act)

unless and until FDA rejected a product’s application. See 21 U.S.C. §§ 387e, 387j.


12
   See 21 U.S.C. § 387e(j)(1)(A)(i); U.S. Food & Drug Admin., Guidance for Industry,
Establishing That a Tobacco Product Was Commercially Marketed in the United States as of
February 15, 2017 (September 2014), at https://www.fda.gov/media/116764/download.

                                              15
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 16 of 51 - Page ID#: 16



       46.     However, under the Deeming Rule, in contrast, manufacturers of Newly Deemed

Products, are forced to “look back” over nine years for predicate products. This distinction places

Newly Deemed Products, including less harmful vapor products, in a significantly different and

less advantageous regulatory category compared to Originally Regulated Products such as

combustible cigarettes.

       47.     FDA’s promulgation and implementation of the Deeming Rule pursuant to its

authority under 21 U.S.C. § 387a(b), subjected “all products meeting the statutory definition of

‘tobacco product,’ except accessories of the newly deemed tobacco products,” to regulation under

the FDCA.

       48.     The Deeming Rule thus commands that not only e-liquids, but also vapor devices

and the constituent parts or components of vapor devices are “tobacco products” subject to the

TCA’s requirements, including the PMTA requirement.

       49.     The Deeming Rule also provided staggered compliance periods for Newly Deemed

Products that were introduced after February 15, 2007, and on the market on the effective date of

the Deeming Rule, August 8, 2016. PMTA submissions were required to be filed in 24 months,

or by August 8, 2018. 81 Fed. Reg. at 28977-78.

       50.     The Deeming Rule took effect on August 8, 2016. 81 Fed. Reg. at 28,974.

       C.      Since August 8, 2016, When the Deeming Rule Took Effect, Vapor Companies
               Have Been Subject To and Have Complied With an Extensive Series of FDA
               Regulations.

       51.     In the three years since the Deeming Rule took effect, all Newly Deemed Products,

including vapor products, have been heavily regulated by FDA. Vapor industry stakeholders,

including Vapor Stockroom and the VTA’s other members, have steadily complied with a series




                                                16
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 17 of 51 - Page ID#: 17



of rigorous regulatory requirements progressively imposed by FDA under the Tobacco Control

Act.

       52.     On August 8, 2016, all vapor companies became subject to the FDCA, as amended

by the TCA, and FDA immediately imposed numerous requirements and obligations, including:

       a.      making it unlawful to market misbranded or adulterated tobacco products;

       b.      requiring the preservation of certain records;

       c.      authorizing FDA to regulate the methods used in manufacturing and testing tobacco

products;

       d.      granting FDA authority to mandate new product standards regarding the

composition and characteristics of vapor products; and

       e.      requiring manufacturers to obtain advance approval from FDA before making a

variety of advertising and labeling claims—so called “modified risk” claims.

See 81 Fed. Reg. at 28974, 28976.

       53.     By February 8, 2017 (or November 8, 2017, for small-scale manufacturers), vapor

product manufacturers were required to file with FDA copies of “health documents” relating to

“health, toxicological, behavioral, or physiologic effects of current or future tobacco products,

their constituents . . . , ingredients, components, and additives” as required under Section 904 of

the FDCA, 21 U.S.C. § 387d(a)(4).

       54.     By October 30, 2017, every business in the United States engaged in the

“manufacture, preparation, compounding, or processing” of vapor products was required to

register their establishment(s) with FDA and open their establishment(s) to inspection by FDA




                                                17
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 18 of 51 - Page ID#: 18



once every two years as required under Section 905 of the FDCA, 21 U.S.C. § 387e(a)(1), (b), (g).

To date, approximately 3,686 vapor product manufacturing establishments have been registered.13

       55.     By October 30, 2017, every business in the United States engaged in the

manufacturing of vapor products was required to identify every one of its products with FDA,

including providing copies of product labels and samples of advertisements, as required under

Section 905 of the FDCA, 21 U.S.C. § 387e(i)(1). As of today, upon information and belief, there

are more than 3,500,000 vapor products (i.e., e-liquids and devices) that have been registered with

FDA. A PMTA, as discussed in greater detail below, is required to be filed for every one of them.

       56.     By May 8, 2018 (or November 8, 2018, for small-scale manufacturers),

manufacturers and importers submitted to FDA all ingredients found in their finished tobacco

products pursuant to Section 904 of the FDCA, 21 U.S.C. § 387d(a)(3). Today, FDA has detailed

information on the ingredients contained in millions of vapor products.

       57.     By August 10, 2018, manufacturers complied with comprehensive new labeling,

packaging and advertising requirements, including the nicotine warning requirement set forth in

21 C.F.R. § 1143.3(a)(1)-(2), which requires prominently placing the following nicotine addiction

warning on any vapor products containing e-liquid: “WARNING: This product contains

nicotine. Nicotine is an addictive chemical.” Companies spent considerable time and funds to

change their product labels, their product packaging, and their advertising to comply with the

FDA’s new regulation. Also, manufacturers uploaded to the FDA’s database, or otherwise

submitted, samples of their new labels and packaging.




13
   See U.S. Food & Drug Admin., Establishment Registration & Tobacco Product Listing, as of
August         3,       2019,      “Download    Establishment       Registration,”       at
https://ctpocerl.fda.gov/rlapp/home.html.

                                                18
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 19 of 51 - Page ID#: 19



       58.     As a result of the implementation of the Deeming Rule, FDA now has robust

information regarding the vapor industry and vapor products, including those of Vapor Stockroom,

to allow it to effectively carry out its mandate to protect the public health, including information

regarding: (i) the identities and locations of vapor product manufacturers; (ii) the products

manufactured and sold by those manufacturers; (iii) the ingredients found in those products; and

(iv) studies performed by vapor businesses regarding the health effects of those products. In a

public statement released on July 10, 2019, Acting Commissioner Sharpless stated that “[t]hese

submissions are a key step in FDA’s efforts to learn more about these products and to develop

future regulations regarding ENDS manufacturing and marketing.”

       59.     Despite vapor manufacturers spending tens if not hundreds of thousands of dollars

to comply with each of the foregoing requirements, the most significant regulatory hurdle for every

stakeholder in the vapor industry—including Vapor Stockroom and the VTA’s other members—

remains: the securing of premarket approval for the products it sells from FDA. And, unlike each

of the foregoing requirements, FDA has either failed or refused to provide the clear rules or

guidelines that would enable companies to comply with the onerous PMTA requirements.

       D.      FDA Repeatedly Promised, But Has Failed to Deliver, Foundational Rules or
               Clear Guidance Setting Forth the “Rules of the Road” Upon Which Vapor
               Manufacturers Could Rely for the Mandatory Pre-Market Tobacco
               Application Process.

       60.     Along with its sweeping Deeming Rule, on May 10, 2016, FDA issued a draft

industry guidance for ENDS manufacturers titled “Premarket Tobacco Product Applications for

Electronic Nicotine Delivery Systems, Draft Guidance” (“Draft ENDS PMTA Guidance”).14




14
  See Draft Guidance, Premarket Tobacco Product Applications for ENDS, 81 Fed. Reg. 2871
(May 10, 2016).

                                                19
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 20 of 51 - Page ID#: 20



However, from the outset, FDA promised that additional and final guidance would be forthcoming

well in advance of the deadline for filing PMTAs.

       61.     More importantly, since passage of the TCA, FDA has repeatedly confirmed that it

must take a number of other preliminary regulatory actions to ensure that manufacturers know how

to comply with the pre-market filing requirements established by the Act. Specifically, FDA

confirmed that further guidance and a formal “foundational rule” would be necessary to provide

the “rules of the road” for vapor manufacturers to properly comply with the Act’s, the Deeming

Rule’s, and FDA’s PMTA filing requirements.

       62.     In 2016 and 2017, industry eagerly awaited FDA’s action on these items since the

PMTA application deadline was a short time away in August 2018.

       63.     Then, in late July 2017, FDA made a major announcement. FDA announced a

dramatic change in its regulatory priorities through a new comprehensive plan for the regulation

of tobacco and nicotine-containing products that would include reducing the permissible amount

of nicotine in combustible cigarettes to minimally addictive or non-addictive levels. In announcing

its new comprehensive plan, FDA emphasized that nicotine is delivered through products that

present a continuum of risk and that nicotine is most harmful when delivered through smoke

particles in combustible cigarettes—not through aerosol generated by vapor products.15

       64.     In his July 28, 2017 speech announcing the new comprehensive plan, former FDA

Commissioner Scott Gottlieb, M.D., announced that, to make certain FDA was striking an

appropriate balance between regulation and encouraging development of innovative tobacco

products that may be less dangerous than combustible cigarettes, FDA was providing relief on


15
  FDA Comm’r S. Gottlieb, Protecting American Families: Comprehensive Plan for Nicotine and
Tobacco (July 28, 2017), at https://www.fda.gov/news-events/speeches-fda-officials/protecting-
american-families-comprehensive-approach-nicotine-and-tobacco-06282017.

                                                20
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 21 of 51 - Page ID#: 21



some deadlines described in the May 2016 Deeming Rule. Then-Commissioner Gottlieb stated:

“Envisioning a world where cigarettes would no longer create or sustain addiction, and where

adults who still need or want nicotine could get it from alternative and less harmful sources, needs

to be the cornerstone of our efforts – and we believe it’s vital that we pursue this common

ground.”16

           65.   Then-Commissioner Gottlieb also stated: “Our approach to nicotine must be

accompanied by a firm foundation of rules and standards for newly-regulated products. To be

successful all of these steps must be done in concert and not in isolation.” Gottlieb acknowledged

that FDA did not yet have the proper regulations in placed for newly deemed ENDS products when

he stated: “One area of emphasis will be to make sure we have the foundational regulatory

architecture to ensure proper oversight of ENDS . . . . Part of this will be developing regulations

that we have not yet pursued because the Agency’s tobacco program itself is so new.”17

           66.   In conjunction with the comprehensive plan’s announcement, Center for Tobacco

Products Director Mitch Zeller also emphasized the importance of public and stakeholder input in

the process of developing appropriate regulations governing PMTAs: “This comprehensive plan

and sweeping approach to tobacco and nicotine allows the FDA to apply the powerful tools given

by Congress to achieve the most significant public health impact. . . . Public input on these complex

issues will help ensure the agency has the proper science-based policies in place to meaningfully

reduce the harms caused by tobacco use.”18




16
     Id.
17
     Id.
18
  News Release, U.S. Food & Drug Admin., FDA announces comprehensive regulatory plan to
shift trajectory of tobacco-related disease, death (July 28, 2017), at https://www.fda.gov/news-
                                                 21
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 22 of 51 - Page ID#: 22



           67.   Most importantly, as part of its July 2017 announcement, FDA stated that it planned

to issue foundational rules to “make the product review process more efficient, predictable, and

transparent for manufacturers, while upholding the agency’s public health mission. Among other

things, the FDA intends to issue regulations outlining what information the agency expects to

be included in Premarket Tobacco Applications (PMTAs), Modified Risk Tobacco Product

(MRTP) applications and reports to demonstrate Substantial Equivalence (SE). The FDA also

plans to finalize guidance on how it intends to review PMTAs for ENDS” (emphasis added).19

           68.   Following the public announcement of its new comprehensive plan, in or about

August 2017, FDA issued a Guidance for Industry entitled “Extension of Certain Tobacco Product

Compliance Deadlines Related to the Final Deeming Rule” (the “August 2017 Guidance”). The

August 2017 Guidance extended the compliance deadline for manufacturers to submit SE

exemption requests, SE reports, and, most significantly for Plaintiffs, PMTAs for vapor products

that were on the market as of August 8, 2016. Specifically, FDA’s August 2017 Guidance

extended the PMTA deadline for vapor products from August 8, 2018, to August 8, 2022.20 Other

than the deadline extension, the August 2017 Guidance did not offer any new guidelines or

direction on the PMTA application requirements or process.

           69.   Given the complexity, costs, and time associated with filing a PMTA, and because

of the absence of any PMTA foundational rule or finalized guidance, VTA advocated for an

extension of the PMTA deadline by two years from the date of the final foundational rule. Instead,


events/press-announcements/fda-announces-comprehensive-regulatory-plan-shift-trajectory-
tobacco-related-disease-death.
19
     Id.
20
  See U.S. Food & Drug Admin., Guidance for Industry, Extension of Certain Tobacco Product
Compliance Deadlines Related to the Final Deeming Rule (August 2017), at 8.

                                                 22
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 23 of 51 - Page ID#: 23



FDA extended the deadline out for four years (from August 8, 2018, to August 8, 2022),

presumably because FDA was aware that its internal work on crafting the foundational rules,

guidance, and product standards would take a significant amount of time, as would manufacturers’

compliance with whatever foundational rules and finalized guidance FDA would ultimately

publish.

       70.     Thereafter, FDA repeatedly affirmed that additional regulation and guidance were

necessary for the vapor industry to satisfactorily comply with the filing requirements and submit

the information necessary to successfully complete a PMTA.

       71.     On November 3, 2017, then-Commissioner Gottlieb stated that “[t]he foundational

regulations for the tobacco program were never put in place and so we’re going to take the time to

put those in place so we have a firm foundation from which to regulate.”21

       72.     By the end of 2017, FDA had clearly instructed stakeholders that it was pursuing a

new comprehensive plan, that there would be new rules forthcoming, and that FDA was going to

take the time necessary to get the process for PMTAs for vapor products right.

       73.     FDA continued its assurances throughout 2018. For example, in a press release on

March 15, 2018, then-Commissioner Gottlieb stated:

               “For example, our plan demonstrates a greater awareness that nicotine,
       while highly addictive, is delivered through products on a continuum of risk, and
       that in order to successfully address cigarette addiction, we must make it possible
       for current adult smokers who still seek nicotine to get it from alternative and less
       harmful sources. To that end, the agency’s regulation of both novel nicotine
       delivery products such as e-cigarettes and traditional tobacco products will
       encourage the innovation of less harmful products while still ensuring that all
       tobacco products are put through an appropriate series of regulatory gates to
       maximize any public health benefits and minimize their harms. This will be
       achieved through our ongoing regulatory work to develop several foundational
       rules, guidances, product standards and other regulations.

21
    FDA Comm’r S. Gottlieb, Remarks at the National Press Club (Nov. 3, 2017), at
https://www.fda.gov/news-events/speeches-fda-officials/remarks-national-press-club-11032017.

                                                23
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 24 of 51 - Page ID#: 24




              ....

               Finally, we also plan to take new steps to make sure that our policies and
       processes for the regulation of tobacco products are efficient and predictable, and
       consistent with the mandate Congress gave us under the Family Smoking
       Prevention and Tobacco Control Act (Tobacco Control Act). We’re committed to
       making sure that we have transparent regulatory policies and best practices in place
       to maximize our public health impact. To these ends, we plan to issue a series of
       foundational rules and guidance documents that will delineate key requirements
       of the regulatory process, such as the demonstration of substantial equivalence
       and the submission of applications for new tobacco products.

              ....

              As we move forward with these efforts, we have an opportunity to more
       formally solicit feedback, and we’ll continue to foster a public dialogue to re-shape
       our country’s relationship with nicotine and seek public input on policies that will
       guide us toward a healthier future. (Emphasis added.)22

       74.    Then, on August 2, 2018, FDA released a statement titled “Advancing Tobacco

Regulation to Protect Children and Families, which stated that “foundational proposed rules” are

needed “regarding the basic rules of the road, especially when it comes to what’s expected in

premarket applications.”23

       75.    Just five months ago, on February 27, 2019, FDA Commissioner Gottlieb, in sworn

testimony before Congress, defended and affirmed that extending the PMTA deadline to August

2022 was necessary “to give [FDA] the time to put in place the implementing regulations and



22
   Statement from FDA Comm’r S. Gottlieb, M.D., on pivotal public health step to dramatically
reduce smoking rates by lowering nicotine in combustible cigarettes to minimally or non-addictive
levels (Mar. 15, 2018), at https://www.fda.gov/news-events/press-announcements/statement-fda-
commissioner-scott-gottlieb-md-pivotal-public-health-step-dramatically-reduce-smoking.
23
  U.S. Food & Drug Admin., Advancing Tobacco Regulation to Protect Children and Families:
Update & New Initiatives from the FDA on the Anniversary of the Tobacco Control Act & FDA’s
Comprehensive Plan for Nicotine (Aug. 2, 2018), at https://www.fda.gov/news-events/fda-voices-
perspectives-fda-leadership-and-experts/advancing-tobacco-regulation-protect-children-and-
families-updates-and-new-initiatives-fda.

                                                24
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 25 of 51 - Page ID#: 25



guidance that would . . . provide the rules of the road for how to effectively traverse the PMTA

process[.]”24 Thus, as recently as February of this year, the FDA Commissioner noted the absence

of any implementing regulation governing PMTAs for ENDS and that neither FDA, nor any

industry stakeholder, knew the “rules of the road” for the PMTA process.

         76.     Significantly, despite FDA’s repeated statements over the course of almost two

years emphasizing the importance of a foundational rule for PMTAs for ENDS products and

product standards, as of the date of the filing of this complaint, FDA has yet to publish even a draft

rule on PMTAs for vapor products, much less a final rule, has failed to articulate any product

standards, and has failed to propose any good manufacturing practices.

         77.     Rather, FDA shifted its focus almost exclusively to addressing what it called an

“epidemic” regarding the illegal use of vapor products by underage teens. For example, on March

21, 2018, FDA published an Advance Notice of Proposed Rulemaking entitled “Regulation of

Flavors in Tobacco Products” (the “Flavor ANPRM”).25 In July 2018, VTA and thousands of

other stakeholders provided comments, consistent with the Administrative Procedure Act,

regarding the role of flavors in vapor products. Since that time, FDA has not responded to the

thousands of comments submitted in response to its Flavor ANPRM, nor has FDA published any

proposed rule for comment regarding if and how it might regulate flavors in tobacco products,

including vapor products.

         78.     Instead of completing the scientific review of the comments received in response

to the Flavor ANPRM, in March 2019, FDA published another draft guidance document entitled


24
  Agriculture, Rural Development, Food and Drug Administration, and Related Agencies
Appropriations for 2020: Hearings Before a Subcomm. of the H. Comm. on Appropriations, 116th
Cong. 35 (2019) (statement of FDA Comm’r S. Gottlieb).
25
     83 Fed. Reg. 12,294 (Mar. 21, 2018)

                                                 25
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 26 of 51 - Page ID#: 26



“Modifications to Compliance Policy for Certain Deemed Tobacco Products” (the “March 2019

Guidance”) in which, inter alia, FDA announced that it was changing the PMTA deadline for

certain flavored tobacco products.26 Remarkably, FDA stated that it was issuing the March

2019 guidance so that “manufacturers will be prompted to move up their filing of premarket

submission for certain deemed tobacco products,” – the same PMTA applications for which

Commissioner Gottlieb testified there were no regulations or rules of the road just a few

weeks earlier (emphasis supplied).27 Specifically, FDA indicated that it was shortening the

deadline for filing PMTAs for a large number of vapor products that had a flavor other than tobacco

flavor, menthol flavor, or mint flavor by one year to August 8, 2021.28

           79.    To add to the arbitrariness of its actions, FDA stated that it would be selectively

enforcing the new August 2021 deadline on a “case-by-case” basis against certain companies that

sold products in certain ways not defined in the March 2019 Guidance.29 However, FDA did not

shorten the PMTA filing deadline for other non-combustible tobacco products from the then-

existing August 8, 2022 deadline set forth in FDA’s August 2017 Guidance.

           80.    The VTA filed comments on the March 2019 Guidance that raised serious

procedural and substantive legal problems. Specifically, VTA asserted:

           The Draft Guidance raises substantial concern that FDA is trying to effectively
           implement a tobacco product standard by compelling affected industry stakeholders
           to act in accordance with the Guidance’s prescriptions under threat of agency
           enforcement in violation of Congress’s explicit direction in Section 907 of the


26
  84 Fed. Reg. 9345, U.S. Food & Drug Admin., Draft Guidance for Industry, Modification to
Compliance Policy for Certain Deemed Tobacco Products (March 14, 2019).
27
     Id. at 7.
28
     Id. at 14.
29
     Id.

                                                  26
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 27 of 51 - Page ID#: 27



         FDCA, 21 U.S.C. § 387g, to only enact tobacco product standards through formal
         notice and comment rulemaking.

         On March 21, 2018, FDA published in the Federal Register an advance notice of
         proposed rulemaking entitled Regulation of Flavors in Tobacco Products (the
         “Flavors ANPRM”). The Flavors ANPRM suggested that FDA was initializing the
         process for the proposal of a tobacco product standard regarding the role of flavors
         in tobacco products under Section 907 of the federal Food, Drug and Cosmetic Act
         (“FDCA”), 21 U.S.C. § 387g. On July 19, 2018, the VTA submitted extensive and
         highly detailed comments in response to the Flavors ANPRM that summarized the
         state of the existing peer-reviewed scientific literature on flavors and responded to
         each of the questions posed by FDA regarding the role of flavors in vaping
         products.

         Rather than request further industry and public input on the still-developing science
         around OTMM30 Flavored ENDS Products as part of a formal notice-and-comment
         rulemaking process, however, FDA has now published the Draft Guidance. The
         VTA and its members are greatly concerned that the Draft Guidance appears to be
         an illegal attempt by FDA to circumvent the procedural safeguards and statutory
         standards applicable to the issuance of a tobacco product standard under Section
         907 of the FDCA under the guise of a discretionary change to the agency’s
         enforcement policy.

         If finalized, the language in the Draft Guidance may well be illegal under the
         Administrative Procedure Act because FDA proposes to restrict the availability of
         OTMM Flavored ENDS Products, while leaving unchanged the compliance policy
         for menthol, mint, and tobacco-flavored ENDS products:

                • without satisfying the substantive test of Section 907 of the federal Food,
                Drug and Cosmetic Act (“FDCA”), 21 U.S.C. § 387g;
                • without satisfying the procedural obligations of Section 553(b) of the
                APA, 5 U.S.C. § 553(b); and
                • through a vehicle that FDA may contend does not constitute a final agency
                action subject to judicial review under Section 706(2) of the APA, 5 U.S.C.
                § 706(2).31

         81.    Importantly, the March 2019 Guidance imposing the new August 2021 deadline for

“certain” flavored products was not based on FDA’s review of the reams of science supplied in



30
     “Other than Tobacco, Menthol and Mint.”
31
   Vapor Technology Association’s Comments in Response to FDA’s Draft Guidance:
Modifications to Compliance Policy for Certain deemed Tobacco Products (April 30, 2019), Dkt.
No. FDA-2019-D-0661.

                                                  27
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 28 of 51 - Page ID#: 28



response to FDA’s Flavor ANPRM. To be sure, FDA has not even proposed a draft rule that would

govern flavors, choosing instead to avoid the rulemaking process that it started by choosing to

arbitrarily enforce the PMTA deadlines differently for certain products and companies.

       82.    Once again, FDA has not responded to the thousands of comments it received on

the March 2019 Guidance and has not finalized that guidance.

       83.    More importantly, of the laundry list of promised PMTA foundational rules, PMTA

guidance, product standards, and good manufacturing practices, FDA has only produced a single

“Final” PMTA Guidance document within the last two months, but has not published the crucial

foundational rules or other promised documents.

       E.     Vapor Stockroom and the VTA’s Members Delayed Working on Their
              PMTAs in Reasonable and Detrimental Reliance on FDA’s Oft-Repeated
              Promises That Further Guidance and a Foundational Rule Setting the “Rules
              of the Road” for PMTAs Would be Forthcoming and FDA’s Public Statements
              and Guidance Stating that Stakeholders Would Have Until August 2022 to File
              Their PMTAs.

       84.    Relying on FDA’s August 2017 Guidance providing that manufacturers would have

until August 2022 to submit PMTAs for vapor products that were on the market prior to August 8,

2016, and on FDA’s repeated representations between August 2016 and February 2019 that

detailed guidance for PMTAs for vapor products and foundational rules setting the “rules of the

road” for such applications would be forthcoming, many VTA member entities, including Vapor

Stockroom and other vapor device and e-liquid manufacturers, smartly waited for the new

comprehensive regulatory plan FDA kept promising.

       85.    Waiting for the oft-promised guidance and rules without which FDA suggested

PMTA applications could not be properly prepared was wise for a number of reasons. First,

preparing a PMTA is an extremely costly and time-consuming endeavor, with estimated costs for

only five e-liquid flavors running between $2.5 million and $3.5 million. Costs for only HPHC

                                              28
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 29 of 51 - Page ID#: 29



testing, stability testing, and environmental assessments for one unique e-liquid product are over

$300,000 (without consideration of the many other elements of a PMTA described in greater detail

below). For only 10 unique e-liquid products, a company would spend $1,629,470 on these 3

components. For 50 unique e-liquid products, the cost would be in excess of $7 million, and for

100 unique e-liquid products, the cost would be more than $14 million on these three components

alone. These actual costs are exponentially greater than the $300,000 to $500,000 total PMTA

cost per product that FDA estimated in its Regulatory Impact Analysis.

        86.    Second, as discussed below, a PMTA is a highly complex undertaking requiring

the coordination of services of multiple outside scientific and laboratories and the development

and implementation of a wide variety of research studies.

        87.    Third, FDA had historically rejected 100 percent of PMTAs that vapor product

manufacturers had attempted to file due to incompleteness or a lack of necessary information or

data.

        88.    In the ten years since the TCA was enacted, FDA has approved PMTAs for only

two types of tobacco products, neither of which is a vapor product. One of the approved types of

products—a smokeless tobacco product known as snus—relied primarily on over 30 years of

epidemiology data from Sweden—a feat that cannot be replicated for any newly deemed vapor

products, as such products have only been on the U.S. market since approximately 2008.32

Similarly, the other approved PMTA—for Philip Morris’s IQOS Tobacco Heating System—




32
 Brief on Remedies for John Middleton, Co., et al. as Amicus Curiae, p. 13, Am. Acad. of
Pediatrics, et al. v. FDA, et al., No. 8:18-cv-883, 2019 U.S. Dist. LEXIS 116003 (D. Md. July 12,
2019), at ECF No. 113.

                                               29
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 30 of 51 - Page ID#: 30



included about two million pages of submissions, over 35 studies, and required over two years of

FDA review.33

           89.   Finally, until the “rules of the road” were finalized, there were no assurances that

FDA would not change its recommendations regarding product testing—a concern that later

materialized in dramatic fashion with respect to the onerous Harmful and Potentially Harmful

Constituent testing requirements.

           F.    FDA Materially Changed its Recommendations Regarding Harmful and
                 Potentially Harmful Constituent Testing Between the Draft ENDS PMTA
                 Guidance Published in 2016 and the Final ENDS PMTA Guidance Published
                 on June 11, 2019.

           90.     After years of delay, on June 11, 2019, FDA finalized its ENDS PMTA Guidance

(the “Final ENDS PMTA Guidance”).34 (A true and correct copy of the Final ENDS PMTA

Guidance is attached hereto as Exhibit 1.) In the process, FDA made significant changes from the

Draft ENDS PMTA Guidance that had been published over three years earlier in May 2016.

           91.   By way of example, in the Final ENDS PMTA Guidance, FDA changed materially

the list of harmful and potentially harmful constituents, or “HPHCs,” for which it recommends

extensive testing be conducted. Of the 29 HPHCs for which FDA recommended extensive testing

in the Draft ENDS PMTA Guidance, eight HPHCs (4-Aminobiphenyl, 1-Aminonaphthalne, 2-

Aminonaphthalne, ammonia, anabasine, benzo[a]pyrene, 1,3-butadiene, and isoprene) were

removed from the Final ENDS PMTA Guidance and eleven new HPHCs (benzyl acetate,




33
     Id.
34
  U.S. Food & Drug Admin., Guidance for Industry, Premarket Tobacco Product Applications for
Electronic Nicotine Delivery Systems (June 2019), 28-29, at https://www.fda.gov/regulatory-
information/search-fda-guidance-documents/premarket-tobacco-product-applications-electronic-
nicotine-delivery-systems-ends.

                                                  30
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 31 of 51 - Page ID#: 31



butyraldehyde, ethyl acetate, furfural, glycidol, isoamyl acetate, isobutyl acetate, methyl acetate,

N-butanol, priopionic acid, and propylene oxide) were added.35

        92.    Upon information and belief, over the course of 2018 and early 2019, testing

laboratories had already conducted HPHC testing using the original list on hundreds, if not

thousands, of e-liquid products at the cost of hundreds of thousands, if not millions, of dollars, that

has now proven worthless as a result of the elimination of eight HPHCs from the Draft ENDS

PMTA Guidance.

        93.    To further complicate matters with respect to HPHCs, on August 5, 2019, FDA

published a notice in the Federal Register seeking comments on whether, inter alia, two additional

potential constituents not previously identified in either the 2016 Draft ENDS PMTA Guidance or

the June 11, 2019 Final ENDS PMTA Guidance—acetic acid and acetoin—should also be

included in the list of HPHCs for ENDS products because of their potential adverse respiratory

effects.36

        94.    With respect to all HPHCs, FDA has never published recommended methodologies

for aerosol testing under “intense” and “non-intense” use conditions, despite recommended such

testing in the Final ENDS PMTA Guidance.37




35
   Compare Guidance for Industry, Premarket Tobacco Product Applications for Electronic
Nicotine Delivery Systems (June 2019), with U.S. Food & Drug Admin., Draft Guidance,
Premarket Tobacco Product Applications for ENDS, 81 Fed. Reg. 2871 (May 10, 2016).
36
   U.S. Food & Drug Admin., Harmful and Potentially Harmful Constituents in Tobacco Products;
Established List; Proposed Additions; Request for Comments, 84 Fed. Reg. 38032 – 38035 (Aug.
5, 2019).
37
  Guidance for Industry, Premarket Tobacco Product Applications for Electronic Nicotine
Delivery Systems (June 2019), at 28.

                                                  31
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 32 of 51 - Page ID#: 32



          95.     FDA’s Final ENDS PMTA Guidance also suggests that, in addition to an extensive

review and analysis of the relevant existing scientific literature, extensive product testing

(including aerosol testing), toxicological analysis, stability testing, materials testing, and

environmental and behavioral testing and analysis is required.38 An environmental assessment

prepared in accordance with 21 C.F.R. § 25.40 is also required for each PMTA.39 Many facets of

the recommended testing cannot be completed in fewer than one to two years.

          96.     The Final ENDS PMTA Guidance also suggests that applicants conduct

“nonclinical in vitro assays that assess . . . toxicities” for comparison to other tobacco products and

human clinical studies to study patterns of use (i.e., number of puffs per use, puff duration, puff

intensity, frequency of use, and duration of use) and biomarkers of nicotine exposure (i.e.,

pharamacokinetic studies) and health outcomes such as heart rate, blood pressure, and changes in

lung function. Indeed, FDA observes that “[n]onclinical studies alone are generally not sufficient

to support a determination that permitting the marketing of a tobacco product would be appropriate

for the protection of the public health.”40

          G.      FDA Engaged in Unlawful “Regulation by Litigation” By Superfluously
                  Suggesting a Grossly Accelerated Ten-Month Deadline for the Submission of
                  PMTAs Without Any Advance Notice or Opportunity for Comment by VTA
                  or Industry Stakeholders.

          97.     On March 27, 2018, following FDA’s announcement of its new comprehensive

plan for the regulation of tobacco and nicotine-containing products, various organizations filed a

lawsuit in the United States District Court for the District of Maryland challenging the PMTA



38
     Id. at 12.
39
     Id. at 23.
40
     Id. at 12.

                                                  32
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 33 of 51 - Page ID#: 33



deadline extension under the August 2017 Guidance. The case was captioned as American

Academy of Pediatrics v. Food and Drug Administration, Case No. 8:18-cv-00883-PWG (D. Md.).

       98.     On May 15, 2019, the United States District Court for the District of Maryland

(Grimm, J.) granted summary judgment for the plaintiffs, holding that FDA had exceeded the

scope of its statutory authority and had failed to comply with the APA’s mandatory notice and

comment requirements in extending the deadline for receipt of PMTAs for newly deemed

products, including vapor products, to August 8, 2022. See Am. Acad. of Pediatrics v. FDA, 379

F. Supp. 3d 461, 2019 U.S. Dist. LEXIS 81652, 2019 WL 2123397 (D. Md. May 15, 2019). The

Maryland District Court’s order vacated FDA’s August 2017 Guidance and directed further

briefing by the parties as to appropriate remedies. Id. at 498, **82-83.

       99.     In directing the parties to file briefs concerning an appropriate remedy, the

Maryland District Court noted that “[a]ny Guidance providing for a compliance period will, of

course, have to adhere to the notice and comment requirements of the APA.” Id.

       100.    On May 29, 2019, the plaintiffs in that case filed their remedy brief and requested

that, because the plaintiffs and FDA “agreed” that there was a “public health crisis,” the Maryland

District Court should enjoin FDA to set a deadline of 120 days from the date of the court’s order

for the filing of PMTAs.41

       101.    Neither Vapor Stockroom nor the VTA was a party to the Maryland District Court

litigation. Indeed, while a limited number of manufacturers and other organizations sought leave

to intervene and file briefs on an appropriate remedy after that court’s summary judgment decision,

on May 31, 2019—well before FDA filed its remedy brief—the Maryland District Court denied


41
  Opening Brief on Remedies for Plaintiffs Am. Acad. of Pediatrics, et al., Am. Acad. of
Pediatrics, et al. v. FDA, et al., No. 8:18-cv-883, 2019 U.S. Dist. LEXIS 116003 (D. Md. July 12,
2019), at ECF No. 78.

                                                33
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 34 of 51 - Page ID#: 34



their requests on the ground that they had failed to show that the Government could not adequately

represent their interests and instead limited them to filing a joint amicus brief of only 15 pages.42

The Maryland District Court also held that “until a remedy is proposed and ordered by the Court,

[the proposed vapor industry intervenors] cannot show that their rights will be impaired. Indeed,

any remedy will involve further action by the FDA, which may well have to comply with the

APA notice and comment process. At such time, [the proposed vapor industry intervenors]

would have ample opportunity to be heard regarding the deadlines the FDA proposes to

implement and the opportunity to protect their interests” (emphasis added).43

           102.   On June 12, 2019, FDA filed its remedy brief. In its remedy brief, FDA initially

argued that the Maryland District Court should remand the matter to FDA so that FDA could

follow the proper rulemaking procedures prescribed by the Administrative Procedure Act to

establish a new PMTA deadline for Newly Deemed Products, including vapor products.44 In so

doing, FDA contended that “Plaintiffs’ proposed timeframe [of four months] could adversely

affect the public health by abruptly clearing the market of e-cigarette products, creating a genuine

risk that former smokers addicted to nicotine could migrate back to conventional cigarettes.”45

FDA supported its position with a declaration from CTP Director Zeller in which he stated that it

was the agency’s “firm belief” that an accelerated deadline would “create[] a genuine risk of

migration from potentially less harmful ENDS products back to combustible tobacco products


42
  Letter Order, Am. Acad. of Pediatrics, et al. v. FDA, et al., No. 8:18-cv-883, (D. Md. May 31,
2019) at ECF 84.
43
     Id.
44
  Remedy Brief for Defendants FDA, et al., Am. Acad. of Pediatrics, et al. v. FDA, et al., No.
8:18-cv-883, 2019 U.S. Dist. LEXIS 116003 (D. Md. July 12, 2019), at ECF No. 120.
45
     Id. at 1.

                                                 34
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 35 of 51 - Page ID#: 35



within the population of addicted adult smokers who have completely switched to ENDS.”

Moreover, the Director warned that a four month deadline would prevent most companies from

filing PMTA applications such that “it is likely that there would be a mass market exit of ENDS

products” that “could adversely affect the public health.” (A true and correct copy of the

Declaration of Mitchell Zeller is attached hereto as Exhibit 2.)

          103.     Despite the fact that, as noted above, more than 3 million vapor products have been

registered with FDA, FDA inexplicably estimated that PMTAs would only be submitted for

approximately 1,610 to 2,950 vapor products. FDA also stressed that it was still in the process of

creating the actual draft rule concerning PMTAs.46

          104.     Among the concerns Director Zeller cited for opposing the plaintiff’s proposed 120-

day deadline were that “many ENDS manufacturers will be unlikely to submit quality PMTA

applications (e.g., applications that are sufficiently complete and organized to enable CTP to

efficiently conduct the required scientific review) for deemed products within a 120-day period”

and that “[m]any applicants will be newly regulated entities lacking experience with FDA, and

based on our experience to date, the applications are anticipated to be lower in quality and less

complete than current-day applications for other FDA regulated products.” (Zeller Declaration,

Ex. 2, at ¶ 18.)

          105.     However, instead of simply arguing against the plaintiffs’ proposed 120-day

deadline and for remand to FDA for proper rulemaking consistent with notice and comment

requirements under the APA, and despite being under no compulsion to do so, FDA proposed an

arbitrary ten-month deadline for PMTA submissions—a fifth, new deadline some 27 months




46
     Id. at 11.

                                                   35
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 36 of 51 - Page ID#: 36



earlier than the previously existing deadline.47 FDA’s explanation of why a four-month deadline

posed a threat to public health, but a ten-month deadline was appropriate was FDA’s “belief” that

a ten-month deadline “would at least reduce the potential for administrative disruption [to FDA]

and the risk of a mass market exit that would adversely affect public health.” (Zeller Declaration,

Ex. 2, at ¶ 22.)

        106.       In support of its ten-month PMTA deadline recommendation, FDA stressed that it

had published the Final ENDS PMTA Guidance. In reality, the Final ENDS PMTA Guidance was

conveniently published only one day earlier—on June 11, 2019—and, like all of FDA’s guidance

documents, contains only “nonbinding recommendations.” (Zeller Declaration, Ex. 2, at ¶ 5.)

Further, as noted above, FDA substantially changed the list of HPHCs for which extensive

methodological development, validation, and aerosol testing is required.

        107.       In his declaration, Director Zeller also indicated that “FDA intends to issue a

proposed rule in the near future to further specify [PMTA] application contents and FDA’s review

and communication procedures under this pathway.” (Zeller Declaration, Ex. 2, at ¶ 5.) As of the

date of filing of this complaint, some two months later, even the draft version of this foundational

rule—touted by FDA as critical to setting the “rules of the road” for PMTAs for ENDS—has yet

to be published. Indeed, even a proposed version of the rule is not expected to be published any

earlier than September 2019.48

        108.       Director Zeller also attempted to justify the suggestion of a ten-month deadline by

claiming that such a deadline “would at least make it feasible for more manufacturers to develop


47
  Remedy Brief for Defendants FDA, et al., Am. Acad. of Pediatrics, et al. v. FDA, et al., No.
8:18-cv-883, 2019 U.S. Dist. LEXIS 116003 (D. Md. July 12, 2019), at ECF No. 120.
48
  See OMB RIN 0910-AH44, HHS-FDA Proposed Rule, Premarket Tobacco Applications and
Recordkeeping Requirements (May 31, 2019).

                                                   36
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 37 of 51 - Page ID#: 37



and submit complete and high quality applications, and for FDA to publish a proposed PMTA rule

and be close to finalizing . . . [the] PMTA rule[].” (Zeller Declaration, Ex. 2, at ¶ 13.) Director

Zeller also noted that the 120-day deadline proposed by the plaintiffs “would cause significant

public health concerns,” including “a mass market exit of such products [that] would limit the

availability of a potentially less harmful alternative for adult smokers seeking to transition or stay

away from combustible tobacco products. Dramatically and precipitously reducing availability of

these products could present a serious risk that adults, especially former smokers, who currently

use ENDS products and are addicted to nicotine would migrate to combustible tobacco products.”

(Id. at ¶ 15.)

        109.     Unsurprisingly, the Maryland District Court adopted FDA’s ten-month proposal in

its July 12, 2019 Order, setting May 11, 2020, as the new deadline for submission of PMTAs. Am.

Acad. of Pediatrics v. FDA, 2019 U.S. Dist. LEXIS 116003 (D. Md. July 12, 2019).

        H.       FDA’s Arbitrary and Capricious Suggestion of a Ten-Month Deadline
                 Presents Vapor Manufacturers like Vapor Stockroom with a Hobson’s Choice
                 of Either Spending Millions of Dollars on PMTAs that They Know Will Be
                 Incomplete by May 11, 2020, or Waiting for Additional Regulations from FDA
                 and Running the Risk that Their Products Will Face Enforcement Action
                 After May 11, 2020.

        110.     FDA’s wholly unnecessary and superfluous proposal of a ten-month deadline for

the filing of PMTAs for all vapor products legally present on the U.S. market constituted a

transparent attempt at regulation by litigation without any notice to, or request for input from, the

very industry stakeholders that would be so profoundly prejudiced by the extremely truncated

period in which to generate a PMTA. In so doing, FDA circumvented the proper notice-and-

comment procedure required by the Administrative Procedure Act, 5 U.S.C. § 553, and deprived

Vapor Stockroom and the VTA’s other members of any realistic possibility of submitting a

complete PMTA by the new deadline.

                                                 37
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 38 of 51 - Page ID#: 38



        111.   Because FDA sought no input from industry prior to offering its superfluous ten-

month proposal to the Maryland District Court, FDA was either unaware of or willfully ignored

the reality that many manufacturers had yet to start, or had only recently begun, the extensive

literature reviews, testing, studies, and analyses required for a PMTA specifically because of

FDA’s repeated representations that additional clarification on PMTAs would be forthcoming.

FDA’s unsupported and arbitrary ten-month deadline was proposed without any consideration for

the irreparable and potentially fatal harm that the VTA’s members would suffer to their businesses

as a result.

        112.   In proposing a ten-month deadline for the filing of PMTAs, FDA also failed to

consider the length of time the FDA-recommended testing and clinical studies will require for an

applicant to collect all necessary information for a sufficient PMTA. There are multiple reasons

why vapor product manufacturers cannot comply with all of FDA’s recommendations for PMTAs

set out in its Final ENDS PMTA Guidance on the ten-month timeframe that they currently face:

               a.      First, as regards HPHC testing, FDA has indicated that it will only accept

results from testing laboratories that are in compliance with good laboratory practices regulations.

Upon information and belief, there are only five to six such qualified laboratories total in the

United States, Canada, and the United Kingdom with any meaningful experience conducting

aerosol testing of vapor products. Of these, one laboratory does not even have the capability of

generating its own aerosol in-house. The capacity of these laboratories will thus fall far short of

that required by the industry to meet the ten-month filing deadline suggested by FDA.

               b.      Second, upon information and belief, none of these qualified laboratories

currently have in place independently validated testing methodologies or assays for detecting and

quantifying all of the newly added HPHCs announced by FDA on June 11, 2019, in its Final ENDS



                                                38
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 39 of 51 - Page ID#: 39



PMTA Guidance. Upon information and belief, the process for obtaining approval for such

methodologies from accrediting laboratory organizations such as the American Association for

Laboratory Accreditation may take weeks or even months.

               c.      Third, FDA has still not published a long-promised guidance document on

an approved methodology for the testing of vapor device aerosol for HPHCs, leaving both e-liquid

and vapor device manufacturers to only guess as to what testing methodologies might be

appropriate and then spend hundreds of thousands, if not millions, of dollars on executing on an

approach that may or may not be accepted by FDA.

               d.      Fourth, with respect to the HPHCs for which applicants are required to test,

FDA has indicated that the exposure levels should be compared against threshold levels of concern

for the general population. However, the limits of detection with currently available laboratory

equipment are substantially greater than the general population-level threshold levels of concern

for a number of the HPHCs, meaning that laboratories cannot meaningfully determine whether

HPHCs emitted in the aerosol from such products exceed the threshold levels of concern without

performing thousands of puffs on a single device, which is neither realistic nor feasible.

               e.      Fifth, upon information and belief, the industry standard minimum duration

for product stability and shelf life testing (which FDA recommends in its Final ENDS PMTA

Guidance) for inhaled consumer products is at least twelve (12) months, and typically must exceed

the stated shelf life of the product by approximately 30 percent. FDA has also indicated that it

will not accept accelerated storage and stability testing results.

               f.      Sixth, although FDA recommends studies on vaping topography (i.e.,

patterns of product use) and pharmacokinetics (or nicotine uptake), such studies must be performed

clinically, and, upon information and belief, the shortest time frame in which such a study can be



                                                  39
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 40 of 51 - Page ID#: 40



completed is 12 months. This is because even a small study requires: (i) development of a study

protocol, review and approval by an institutional review board, or IRB, execution of the study

(which will often require subjects to stay overnight at the clinical laboratory facility for a period

of approximately a week), capture and presentation of the resulting data in a format appropriate

for FDA review, and analysis, interpretation, and explanation of the data in a detailed written

report.

                   g.     Seventh, upon information and belief, there are six or fewer clinical

laboratories in the United States with the expertise and experience to execute the type of clinical

studies recommended by FDA. As of the time of the filing of this complaint, the earliest any of

these laboratories is even available to begin such a study is not until the end of October 2019. Even

if an applicant had hired a clinical testing lab to prepare a clinical study framework on June 11,

2019, such studies would not have been able to be completed by the ten-month deadline of May

11, 2020. As it is, the few clinical laboratories in the United States with extensive experience with

tobacco products are not able to even start new clinical studies until the end of 2019, much less

complete the studies, write up the results, and incorporate them into a complete PMTA package

by May 11, 2020. Further, these few clinical laboratories with appropriate capabilities do not have

nearly sufficient capacity to handle all of the PMTAs that industry stakeholders will need to file.

                   h.     Eighth, upon information and belief, a nationally representative behavioral

study, as recommended by FDA, cannot be completed in fewer than ten months. Such is the case

because, to be truly nationally representative, such a survey requires a sampling plan and thousands

of participants.

          113.     Indeed, upon information and belief, the final PMTA submission of any applicant

who complies with each of the facets of a PMTA recommended by FDA in its Final ENDS PMTA



                                                   40
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 41 of 51 - Page ID#: 41



Guidance is expected to be at least 50,000 pages in length and will compile hundreds, if not

thousands, of individual documents. Upon information and belief, the consulting firms that

specialize in compiling and organizing such submissions for FDA’s review require that all relevant

documents be provided to them at least three (3) months prior to the deadline for filing so that they

have time to appropriately organize, collate, and create internal cross-references and links in the

final submission package. A ten-month deadline is woefully inadequate to perform appropriate

product testing and studies and to synthesize and present the data and conclusions in the massive

submission that FDA recommends.

       114.    Consistent with its testimony that four months is insufficient time to avoid the

public health crisis that would be caused by the precipitous removal of vapor products from the

marketplace for failure to comply with an accelerated PMTA deadline, FDA knows that its

arbitrarily selected ten-month deadline is equally insufficient. Indeed, such a deadline is likely to,

at best, lead only to the “low-quality” PMTA submissions about which Director Zeller expressed

such concern because, given the industry’s reliance on FDA’s repeated promises of further

guidelines regarding the PMTA process, no meaningful distinction exists between a four-month

and a ten-month deadline. Further, with the possible exception of the behavioral studies that

cannot be completed in less than ten months in any event, none of the recommended tests or studies

associated with a PMTA is likely to have any meaningful role in addressing any purported

“epidemic” associated with illegal underage use of vapor products.

       115.     Through its wholly unnecessary and superfluous proposal of a ten-month deadline

for the submission of PMTAs, FDA deprived industry stakeholders, including Plaintiffs, of any

opportunity to provide input as to a reasonable time period for the submission of PMTAs.




                                                 41
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 42 of 51 - Page ID#: 42



        116.   As a result, Vapor Stockroom and the VTA’s other members now find themselves

in a position where they face a Hobson’s choice of spending tens of millions of dollars on literature

reviews, product testing, and clinical and non-clinical studies that they know they will not be able

to complete and incorporate into a PMTA by the ten-month deadline or, alternatively, not submit

a PMTA until FDA provides further guidelines and run the risk that FDA will cause all of their

products to be removed from the US market due to the lack of a pending PMTA come May 11,

2020.

        117.   FDA ignored these and other factors by proposing the ten-month deadline. Rather

than proceed under the notice-and-comment process mandated by the Administrative Procedure

Act, FDA chose to, in effect, propose and implement a new rule (and insulate the same by cloaking

it in a district court order) without any input or comment from the affected parties.

        118.   If FDA is permitted to enforce the ten-month deadline for PMTAs by taking

enforcement action against manufacturers who have not yet submitted a complete PMTA by the

May 2020 deadline, virtually all of the VTA’s manufacturer members, including Vapor

Stockroom, will lose access to the U.S. market for their products and would likely go out of

business entirely. In short, the net result will be the virtual overnight elimination of the vapor

industry as it currently exists in the United States—precisely what FDA warned could precipitate

a public health crisis and precisely what FDA said must be “avoided if at all possible.”

        119.   Not only would such an outcome be financially ruinous for what has become a 9-

billion-dollar industry that employs over 160,000 people in small businesses across the country

but, as noted by FDA in its briefing before the Maryland District Court, the public health

consequences for former smokers who have successfully turned to vapor products would likely be

devastating.



                                                 42
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 43 of 51 - Page ID#: 43



       120.    In sharp contrast to FDA’s repeated earlier public statements regarding the need for

a foundational rule to establish the “rules of the road” with respect to PMTAs for vapor products

and his own July 10, 2019 statement that FDA’s “policies and procedures [with respect to vapor

products] are still evolving,” in a statement released only five days later, on July 15, 2019, in the

wake of the Maryland District Court’s decision, Acting Commissioner Sharpless claimed that the

Maryland District Court “recognized the agency’s work to provide a framework and clear guidance

for companies seeking to market e-cigarette and ENDS products as they prepare their product

applications” and that “we’ve outlined our recommendations for what the FDA expects to be

included in e-cigarette premarket applications.”49

       121.    As of the date of the filing of this Complaint, FDA has not filed a notice of appeal

of the Maryland District Court’s decision to the United States Court of Appeals for the Fourth

Circuit nor sought a stay of that court’s order. Instead, on August 9, 2019, FDA requested

permission to file a motion for clarification with the Maryland District Court to confirm that FDA

may continue to take enforcement action against vapor products currently on the market that were

not on the market as of August 8, 2016—thus suggesting that FDA has no plans to appeal the

Maryland District Court’s ruling.50

       122.    Moreover, Acting Commissioner Sharpless has publicly stated that FDA stands

ready to enforce the grossly accelerated May 2020 deadline. And, remarkably, FDA also has



49
  Statement from Acting FDA Commissioner Norman E. Sharpless, M.D., on the agency’s actions
to tackle the epidemic of youth vaping and court ruling on application submission deadlines for
certain tobacco products, including e-cigarettes (July 15, 2019) at https://www.fda.gov/news-
events/press-announcements/statement-agencys-actions-tackle-epidemic-youth-vaping-and-
court-ruling-application-submission.
50
  Letter Request from Defendants FDA, et al., Am. Acad. of Pediatrics, et al. v. FDA, et al., No.
8:18-cv-883 (D. Md. Aug. 9, 2019), at ECF No. 129.

                                                 43
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 44 of 51 - Page ID#: 44



announced that it is changing the HPHC requirements again with the deadline clock rapidly

counting down.

       123.    Court intervention declaring that FDA’s proposal of the ten-month deadline in the

Maryland District Court case constitutes unlawful agency action in violation of the notice-and-

comment requirements of the Administrative Procedure Act and preliminarily and permanently

enjoining FDA from taking any enforcement action based on the failure of a vapor product

manufacturer to submit a complete PMTA by May 11, 2020, and requiring FDA to engage in a

proper notice and comment procedure to finalize a foundational rule for PMTAs and establish a

new filing deadline is both necessary and appropriate.

                                      COUNT I
       (Declaratory Judgment that FDA Violated the Administrative Procedure Act)

       124.    Plaintiffs incorporate herein by reference the allegations set forth in paragraphs 1

through 123, above.

       125.    As a federal agency, FDA is subject to the requirements of the Administrative

Procedure Act, including the notice and comment requirements imposed by 5 U.S.C. § 553.

       126.    As recently as June of this year, the United States Supreme Court pointedly warned

about agency actions that create “unfair surprise” to regulated parties because of the potential for

such actions to disrupt expectations. Kisor v. Wilkie, 139 S. Ct. 2400, 2417-18 (June 26, 2019).

By proposing an abbreviated ten-month deadline for the filing of PMTAs for Newly Deemed

Products, including vapor products, when it had previously established a deadline some 27 months

longer upon which industry stakeholders had relied and had (and still has) failed to publish long-

promised and necessary rules setting forth the requirements for the preparation of PMTAs, FDA

engaged in arbitrary and capricious agency action that this Court should declare unlawful pursuant

to 5 U.S.C. § 706(2)(A) and set aside.

                                                44
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 45 of 51 - Page ID#: 45



       127.    By engaging in the aforementioned conduct without engaging in any notice and

comment procedure as required by 5 U.S.C. § 553, FDA engaged in agency action without

observance of procedure required by law that this Court should declare unlawful pursuant to 5

U.S.C. § 706(2)(D) and set aside.

       128.    An actionable controversy of a justiciable nature exists between Plaintiffs and FDA

regarding whether FDA’s aforementioned conduct constitutes a violation of the Administrative

Procedure Act and, if so, the proper remedy therefor.

       129.    FDA’s conduct is ongoing and immediate. As a result of FDA’s actions in violation

of the requirements of the Administrative Procedure Act, Vapor Stockroom and the VTA’s

members are suffering ongoing and irreparable harm in that they face the impossible choice of

either (a) spending millions of dollars on testing and studies that they know will still not allow for

a complete PMTA submission by the May 11, 2020 deadline and may not ultimately be accepted

by FDA, or (b) waiting for further guidance which may or may not be forthcoming and running

the risk that FDA will take enforcement action to remove their products from the U.S. market after

May 11, 2020, because they will not have complete PMTAs on file.

       WHEREFORE, Plaintiffs Vapor Technology Association and Vapor Stockroom request a

preliminary and permanent injunction and a declaratory judgment:

       A.      Declaring that FDA’s proposal and/or enforcement of the ten-month (i.e., May

2020) deadline constitutes unlawful agency action in violation of the Administrative Procedure

Act;

       B.       Preliminarily and permanently enjoining FDA to: (a) establish a proposed and final

rule governing the submission of pre-market tobacco applications and product standards for vapor

products pursuant to a mandatory notice-and-comment rulemaking process; (b) set a reasonable,



                                                 45
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 46 of 51 - Page ID#: 46



science-based, non-arbitrary deadline for the filing of PMTAs pursuant to the finalized rule after

notice and comment; (c) refrain from taking enforcement action against any vapor products on the

U.S. market as of August 8, 2016, until after the new filing deadline for PMTAs; and (d) refrain

from taking enforcement action based on the failure of a vapor product manufacturer to submit a

complete PMTA by May 11, 2020;

       C.      Awarding Plaintiffs their costs and expenses;

       D.      Awarding Plaintiffs their reasonable attorneys’ fees under 28 U.S.C. § 2412; and

       E.      Granting such further and other relief as is necessary and appropriate.

                                     COUNT II
  (Declaratory Judgment that FDA Violated the Fifth Amendment’s Due Process Clause)

       130.    Plaintiffs incorporate herein by reference the allegations set forth in paragraphs 1

through 129, above.

       131.    The Fifth Amendment’s Due Process Clause protects, inter alia, against the

deprivation of property without due process of law.

       132.    A violation of a person’s procedural due process rights occurs when the person is

deprived of a property interest without sufficient procedural protections.

       133.    The VTA’s members have constitutionally protected property interests in their

continued ability to operate their businesses of manufacturing and selling vapor products in

interstate commerce. Indeed, Congress has generally recognized this right by forbidding FDA

from banning the sale of such products as a class. 21 U.S.C. § 387g(d)(3)(A)-(B).

       134.    As regards the procedural protections that were due the VTA’s members in

conjunction with the Maryland District Court litigation and FDA’s remedy proposal therein, “there

is a ‘failure of due process’ where ‘it cannot be said that the procedure adopted, fairly insures the




                                                 46
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 47 of 51 - Page ID#: 47



protection of the interests of absent parties who are to be bound by it.’” Hansberry v. Lee, 311

U.S. 32, 42-43 (1940)).

       135.    By superfluously proposing a ten-month deadline for the filing of PMTAs for

Newly Deemed Products to the Maryland District Court without notice or any opportunity for

comment by Plaintiffs, FDA engaged in a deprivation of Vapor Stockroom’s and the VTA’s other

members’ property interests.

       136.    An actionable controversy of a justiciable nature exists between Plaintiffs and FDA

regarding whether FDA’s aforementioned conduct constitutes a violation of the Fifth

Amendment’s Due Process Clause and, if so, the proper remedy therefor.

       137.    FDA’s deprivation of the VTA’s members’ due process rights is ongoing and

immediate. As a result of FDA’s actions, Vapor Stockroom and the VTA’s other members are

suffering ongoing and irreparable harm in that they face the impossible choice of either (a)

spending tens of millions of dollars on testing and studies that they know will still not allow for a

complete PMTA submission by the May 11, 2020 deadline and may not ultimately be accepted by

FDA, or (b) waiting for further guidance which may or may not be forthcoming and running the

risk that FDA will take enforcement action to remove their products from the U.S. market after

May 11, 2020, because they will not have complete PMTAs on file.

       WHEREFORE, Plaintiff Vapor Technology Association and Vapor Stockroom request a

preliminary and permanent injunction and a declaratory judgment:

       A.      Declaring that FDA’s proposal and/or enforcement of the ten-month (i.e., May

2020) deadline violates the procedural due process rights of Vapor Stockroom and the VTA’s other

members;




                                                 47
 Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 48 of 51 - Page ID#: 48



       B.      Preliminarily and permanently enjoining FDA to: (a) establish a proposed and final

rule governing the submission of pre-market tobacco applications and product standards for vapor

products pursuant to a mandatory notice-and-comment rulemaking process; (b) set a reasonable,

science-based, non-arbitrary deadline for the filing of PMTAs pursuant to the finalized rule after

notice and comment; (c) refrain from taking enforcement action against any vapor products on the

U.S. market as of August 8, 2016, until the new filing deadline for PMTAs; and (d) refrain from

taking enforcement action based on the failure of a vapor product manufacturer to submit a

complete PMTA by May 11, 2020;

       C.      Awarding Plaintiffs their costs and expenses;

       D.      Awarding Plaintiffs their reasonable attorneys’ fees under 28 U.S.C. § 2412; and

       E.      Granting such further and other relief as is necessary and appropriate.

                                            Respectfully submitted,

                                            THOMPSON HINE LLP


Dated: August 14, 2019                  By: /s/ Robert P. Johnson
                                           Robert P. Johnson
                                           Kentucky Bar No. 86282
                                           312 Walnut Street, 14th Floor
                                           Cincinnati, Ohio 45202-4089
                                           Phone: 513.352.6769
                                           Fax: 513.241.4771
                                           rob.johnson@thompsonhine.com

                                            Eric N. Heyer (pro hac vice motion to be filed)
                                            Joseph A. Smith (pro hac vice motion to be filed)
                                            1919 M Street, NW, Suite 700
                                            Washington, DC 20036
                                            Phone: 202.331.8800
                                            Fax: 202.331.8330
                                            eric.heyer@thompsonhine.com
                                            joe.smith@thompsonhine.com




                                                48
Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 49 of 51 - Page ID#: 49



                                  Stephanie M. Chmiel
                                  (pro hac vice motion to be filed)
                                  41 South High Street
                                  Suite 1700
                                  Columbus, Ohio 43215-6101
                                  Phone: 614.469.3200
                                  Fax: 614.469.3361
                                  stephanie.chmiel@thompsonhine.com

                                  Counsel for Plaintiffs Vapor Technology
                                  Association and Vapor Stockroom, LLC




                                     49
Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 50 of 51 - Page ID#: 50
Case: 5:19-cv-00330-KKC Doc #: 1 Filed: 08/14/19 Page: 51 of 51 - Page ID#: 51
